Court of Appeals
of the State of Georgia
                                          ATLANTA,____________________
                                                   July 14, 2021

The Court of Appeals hereby passes the following order:

A21A1534. SMOKE CITY SHOP, LLC et al. v. CITY OF ATLANTA,
    GEORGIA et al.

       After the City of Atlanta denied their application for an alcoholic beverage
license, Smoke City Shop, LLC and Amat Baba filed a certiorari petition in the
superior court. The superior court denied the petition, and Smoke City and Baba now
appeal directly to this Court. We lack jurisdiction.
       Under OCGA § 5-6-35 (a) (1), “[a]ppeals from decisions of the superior courts
reviewing decisions of . . . state and local administrative agencies . . . by certiorari or
de novo proceedings” must be brought by application for discretionary appeal. See
Northwest Social & Civic Club v. Franklin, 276 Ga. 859 (583 SE2d 858) (2003)
(discretionary application was proper method to appeal superior court’s ruling on
certiorari petition from City of Atlanta’s denial of liquor license). Accordingly,
Smoke City and Baba were required to file a discretionary application to appeal the
superior court’s ruling. Their failure to do so deprives us of jurisdiction over this
direct appeal, which is hereby DISMISSED. See id.; Thomas County v. WH Group
2, LLC, __ Ga. App. __ (857 SE2d 94) (2021).

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           07/14/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.